 



EXHIBIT 10.1
EXECUTION COPY
AMENDMENT NO. 4
          AMENDMENT NO. 4 dated as of October 13, 2006 among The Shaw Group Inc.
(the “Borrower”), the subsidiaries of the Borrower listed on the signature pages
hereto as “Guarantors” and BNP Paribas, as administrative agent (in such
capacity, the “Agent”) pursuant to authority granted by all of the Lenders.
          The Borrower, the “Guarantors” party thereto, the “Lenders” party
thereto and the Agent are parties to a Credit Agreement dated as of April 25,
2005 (as amended by Amendment No. 1 dated as of October 3, 2005, Amendment No. 2
dated as of February 27, 2006 and Amendment No. 3 dated as of June 20, 2006, and
as modified and supplemented and in effect from time to time, the “Credit
Agreement”), providing, subject to the terms and conditions thereof, for
extensions of credit (by means of loans and letters of credit) to be made by
said lenders to the Borrower.
          The parties hereto wish to amend the Credit Agreement as hereinafter
set forth and accordingly hereby agree as follows:
          Section 1. Definitions. Except as otherwise defined in this Amendment
No. 4, terms defined in the Credit Agreement are used herein as defined therein.
          Section 2. Amendments. Subject to the satisfaction of the conditions
precedent specified in Section 4 below, but effective as of the date hereof, the
Credit Agreement shall be amended as follows:
          2.01. References Generally. References in the Credit Agreement
(including references to the Credit Agreement as amended hereby) to “this
Agreement” (and indirect references such as “hereunder”, “hereby”, “herein” and
“hereof”) shall be deemed to be references to the Credit Agreement as amended
hereby.
          2.02. Definitions. Article I of the Credit Agreement shall be amended
by amending the following definitions (to the extent already included in said
Article I) and adding the following definitions in the appropriate alphabetical
location (to the extent not already included in said Article I):
     “Aggregate Commitment” means $750,000,000 (before giving effect to any
increase of the Aggregate Facility LC Commitment on the Amendment No. 4
Effective Date pursuant to Section 2.21), as reduced or increased from time to
time pursuant to the terms hereof.

 



--------------------------------------------------------------------------------



 



     “Aggregate Facility LC Commitment” means $750,000,000 (before giving effect
to any increase of the Aggregate Facility LC Commitment on the Amendment No. 4
Effective Date pursuant to Section 2.21), as reduced or increased from time to
time pursuant to the terms hereof.
     “Aggregate Revolving Credit and Financial LC Commitment” means (a) through
and including November 30, 2007, $525,000,000 and (b) after November 30, 2007,
$425,000,000.
     “Aggregate Revolving Credit Commitment” means (a) through and including
November 30, 2007, $525,000,000 and (b) after November 30, 2007, $425,000,000.
     “Amendment No. 4” means Amendment No. 4, dated as of October ___, 2006, to
this Agreement.
     “Amendment No. 4 Effective Date” means the date that the amendments to this
Agreement set forth in Amendment No. 4 become effective.
     “Consolidated Fixed Charges Ratio” means for any Calculation Period, the
ratio of (a) (i) Shaw EBITDA for such Calculation Period less (ii) Non-Financed
Capital Expenditures plus (iii) the Net Cash Proceeds from the sale of any asset
and which is allocated to any such asset as part of such sale, which would be
classified as a fixed or capital asset on a consolidated balance sheet of the
Consolidated Group prepared in accordance with Agreement Accounting Principles
but excluding those expenditures incurred to replace assets lost due to casualty
or condemnation, provided that the proceeds from insurance or condemnation are
used to pay therefor; to (b) the sum of (i) Consolidated Interest Expense
excluding any amortization of financing fees, amortization of discounts and
other interest expenses not paid in cash, (ii) mandatory scheduled principal
payments on any Indebtedness (other than principal due upon the Facility
Termination Date and amounts to be paid in connection with the tender for the
Borrower’s notes evidencing its term debt), (iii) taxes paid in cash and
determined, directly or indirectly, by the income of the Borrower or any Person
in the Consolidated Group, and (iv) any reimbursement payments made in respect
of disbursements under the Excluded SPV Letters of Credit (but without
double-counting of any such payments and amounts referred to in any of the
preceding clauses (i), (ii) and (iii)).
     “Consolidated Group” means the Borrower, its Subsidiaries and all other
Persons (other than the Excluded SPV) treated as if they were Subsidiaries of
the Borrower for purposes of preparing consolidated financial statements of the
Borrower in accordance with Agreement Accounting Principles, including those
Persons required to be consolidated by reason of FIN 46.

2



--------------------------------------------------------------------------------



 



     “Consolidated Net Income” means, with reference to any period, the net
income (or loss) of the Consolidated Group calculated according to Agreement
Accounting Principles on a consolidated basis for such period, excluding any
such net income attributable to any Investment in any Person (including the
Excluded SPV) that is not a Subsidiary except to the extent of cash
distributions from such Person (including the Excluded SPV) to the Borrower or
its Subsidiaries.
     “Excluded SPV” means Nuclear Energy Holdings, L.L.C., a Delaware limited
liability company, which is a special purpose vehicle created for the sole
purpose of making the Westinghouse Investments and engaging in certain
transactions related thereto.
     “Excluded SPV Letters of Credit” has the meaning specified in Section 6.30.
     “Excluded SPV Notes” has the meaning specified in Section 6.30.
     “Lender Addendum” means a Lender Addendum, substantially in the form of
Exhibit 2.21 to Amendment No. 4, pursuant to which an existing Lender at such
time shall have increased its Commitments or a Person shall have become a Lender
and undertaken new Commitments at such time.
     “Performance Letter of Credit” means a Letter of Credit qualifying as a
“performance-based standby letter of credit” under 12 CFR Part 3, Appendix A,
Section 3(b)(2)(i) or as a “commercial letter of credit” or other short-term
self liquidating instrument used to finance the movement of goods that are
collateralized by the underlying shipment under 12 CFR Part 3, Appendix A,
Section 3(b)(3), or in each case under any successor U.S. Comptroller of the
Currency regulation.
     “Revolving Credit Commitment” means, for each Lender, the obligation of
such Lender to make Revolving Credit Loans, other than Swing Line Loans, to
Borrower in an aggregate amount not exceeding its Facility LC Commitment, as
modified from time to time pursuant to the terms hereof.
     “Subsidiary” of a Person means (i) any corporation (other than the Excluded
SPV) more than 50% of the outstanding securities having ordinary voting power of
which shall at the time be owned or controlled, directly or indirectly, by such
Person or by one or more of its Subsidiaries or by such Person and one or more
of its Subsidiaries, or (ii) any partnership, limited liability company,
association, joint venture or similar business organization (other than the
Excluded SPV) more than 50% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled. Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of the Borrower. Without limiting the foregoing provisions of this
definition, no Person shall be deemed to be a Subsidiary of the Borrower solely
by reason of FIN 46.

3



--------------------------------------------------------------------------------



 



     “Supplemental Credit Facility” means any revolving credit facility, term
loan facility, letter of credit facility and/or any combination of any of the
foregoing entered into by the Borrower (other than any such facility entered
into as permitted by Section 6.20(b) hereof); provided that (i) no such facility
shall contain any covenant, representation, warranty, event of default,
mandatory prepayment provision or any other measure of financial performance
that is not included in this Agreement or that would be more onerous or
restrictive on the Borrower or its Subsidiaries than the analogous provision
contained in this Agreement and (ii) no such facility shall require the Borrower
to make any regularly scheduled prepayment or amortization or require a
reduction of the commitments under such facility prior to the Facility
Termination Date. For purposes hereof, the amount of any Supplemental Credit
Facility shall be the higher of the aggregate amount of extensions thereunder
and the aggregate amount of the commitments to provide extensions thereunder.
     “Westinghouse Entities” means (a) Toshiba Nuclear Holdings (US) Inc., a
Delaware corporation, and (b) Toshiba Nuclear Holdings (UK) Limited, an English
company.
     “Westinghouse Investments” means the acquisition of up to 20.0% of the
issued and outstanding capital stock of each Westinghouse Entity.
     “Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities (excluding directors’ qualifying shares) of which
shall at the time be owned or controlled, directly or indirectly, by such Person
or one or more Wholly-Owned Subsidiaries of such Person, or by such Person and
one or more Wholly-Owned Subsidiaries of such Person, or (ii) any partnership,
limited liability company, association, joint venture or similar business
organization (other than the Excluded SPV) 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.
          2.03. Increase of the Commitments. Section 2.21(a) of the Credit
Agreement shall be amended to read as follows:
     “(a) Subject to Section 2.21(b) below, the amount of the Aggregate Facility
LC Commitment may be increased by an amount measured from the Amendment No. 4
Effective Date not to exceed the difference of (x) $250,000,000 minus (y) the
aggregate amount of all Supplemental Credit Facilities permitted by
Section 6.11(p), at the request of the Borrower from time to time as follows:
(i) the Borrower shall designate one or more financial institutions acceptable
to the Administrative Agent (which acceptance will not be unreasonably
withheld), to assume Facility LC Commitments in an aggregate amount equal to the
amount of such increase and (ii) on the date that such increase becomes
effective, Revolving Credit Loans shall be repaid and/or borrowed to the extent
necessary such that they shall be held by the Lenders ratably in proportion to
their respective Pro Rata Shares (determined after giving

4



--------------------------------------------------------------------------------



 



effect to such designations). In the event of the designation by the Borrower of
a financial institution pursuant to clause (i) of the preceding sentence (each
financial institution being so designated being referred to herein as an
“Assuming Lender”), and subject to the execution and delivery to the
Administrative Agent by the Borrower and such Assuming Lender of documentation
satisfactory to the Administrative Agent in its reasonable discretion to effect
such designation: (x) such Assuming Lender shall become (or, if such Assuming
Lender was theretofore a Lender shall continue as) a Lender having a Facility LC
Commitment equal to the amount of such increase allocated to such Assuming
Lender in such designation (plus, if such Assuming Lender was theretofore a
Lender, the amount of the Facility LC Commitment held by such Assuming Lender
immediately prior to such designation) and (y) the participations in outstanding
Letters of Credit and Reimbursement Obligations shall thereupon automatically
and without further action be re-allocated all to the extent necessary such that
the participations in such Letters of Credit and Reimbursement Obligations shall
be held by the Lenders ratably in proportion to their respective Pro Rata Shares
(determined after giving effect to such designations). In no event shall any
Lender be required to become an Assuming Lender.”
          2.04. Indebtedness. A new Section 6.11(p) shall be inserted in the
Credit Agreement reading as follows:
     “(p) Indebtedness under Supplemental Credit Facilities, provided that the
aggregate amount of all Supplemental Credit Facilities shall not exceed the
difference of (x) $250,000,000 minus (y) the aggregate amount by which the
Aggregate Facility LC Commitments have been increased pursuant to Section 2.21
on or following the Amendment No. 4 Effective Date.”
          2.05. Investments and Acquisitions. A new Section 6.14(l) shall be
inserted in the Credit Agreement reading as follows:
     “(l) Investments in the capital stock of the Excluded SPV, the Excluded SPV
Letters of Credit and any reimbursement payments made in respect of
disbursements under the Excluded SPV Letters of Credit.”
          2.06. Liens. A new Section 6.15(i) shall be inserted in the Credit
Agreement reading as follows:
     “(i) Liens securing obligations under Supplemental Credit Facilities
permitted by Section 6.11(p) on assets constituting collateral security under
the Collateral Documents; provided that (x) such Liens shall rank pari passu in
priority with the Liens created by the Collateral Documents pursuant to an
intercreditor agreement reasonably satisfactory to the Agent (and as to which
the Required Lenders have not objected in writing after having had not less than
10 days to review the same) and (y) (subject to Section 2.2(c), if no extensions
of credit are outstanding under any Supplemental Credit Facilities secured by
Liens

5



--------------------------------------------------------------------------------



 



permitted by this paragraph (i)) the sum of the aggregate amount of all
extensions of credit outstanding under Supplemental Credit Facilities plus the
Aggregate Outstanding Credit Exposure (which for purposes of this paragraph
(i) shall be deemed reduced by 50% of the aggregate undrawn stated amount under
all Performance Letters of Credit at the time of determination) shall not exceed
the Borrowing Base at any time during any Restricted Period.”
          2.07. Letters of Credit. Section 6.20 of the Credit Agreement shall be
amended to read as follows:
     “Section 6.20 Letters of Credit. The Borrower will not, nor will it permit
any Subsidiary to, apply for or become liable upon or in respect of any Letter
of Credit other than (a) Facility LCs, (b) Performance Letters of Credit in an
aggregate amount (excluding Facility LCs) not to exceed $150,000,000 in the
aggregate for Borrower and its Subsidiaries provided that the account party’s
reimbursement obligations with respect to such Letters of Credit (other than
Facility LCs issued hereunder) are unsecured and (c) Letters of Credit issued
under Supplemental Credit Facilities.”
          2.08. Financial Covenants. Section 6.22.1 of the Credit Agreement
shall be amended to read as follows:
     “6.22.1 Leverage Ratio. Borrower will not permit the Leverage Ratio to
exceed (i) 2.75 to 1.00 as of the last day of any of its fiscal quarters ending
prior to August 31, 2007; and (ii) 2.50 to 1.00 as of the last day of any of its
fiscal quarters ending on or after August 31, 2007.”
          2.09. Financial Covenants. Section 6.22.2 of the Credit Agreement
shall be amended to read as follows:
     “6.22.2 Consolidated Fixed Charge Coverage Ratio. Borrower will not permit
the Consolidated Fixed Charges Ratio to be less than (i) 2.25 to 1.00 as of the
last day of any of its fiscal quarters ending on or prior to the date 18 months
after the Amendment No. 4 Effective Date; and (ii) 2.50 to 1.00 as of the last
day of any of its fiscal quarters ending thereafter.”
          2.10. Name, Fiscal Year and Accounting Method. Section 6.26 of the
Credit Agreement shall be amended to read as follows:
     “6.26 Name, Fiscal Year and Accounting Method. The Borrower shall not, and
shall not permit any of its Subsidiaries to, change its name, fiscal year or
method of accounting except as required by Agreement Accounting Principles;
provided, however, that (a) any of the Borrower and its Subsidiaries may change
its name if the Borrower has given the Agent 30 days prior written notice of
such name change and taken such action as Agent deems reasonably necessary to
continue the perfection of the Liens securing payment of the Secured Obligations

6



--------------------------------------------------------------------------------



 



and(b) the Borrower may change its fiscal year on a single occasion if the
Borrower has given the Agent 30 days prior written notice of such change.”
          2.11. Excluded SPV. A new Section 6.30 shall be inserted in the Credit
Agreement reading as follows:
     “6.30 Excluded SPV.
     (a) Notwithstanding anything to the contrary contained in this Agreement,
the Borrower shall not permit the Excluded SPV to engage in any business or
activity, other than making the Westinghouse Investments and issuing notes, the
proceeds of which shall be used to make the Westinghouse Investments (the
“Excluded SPV Notes”).
     (b) Notwithstanding anything to the contrary contained in this Agreement,
the Borrower shall not, and shall not permit any Subsidiary to, make any
Investment in the Excluded SPV or incur any Indebtedness or provide other credit
support for the direct or indirect benefit of the Excluded SPV (including any
direct or indirect guarantee or other credit support of any Indebtedness of the
Excluded SPV), other than (i) causing revolving Financial Letters of Credit to
be issued under this Agreement in a maximum amount for the Excluded SPV at any
time not to exceed $175,000,000 to provide for payments of principal of and
interest on the Excluded SPV Notes (the “Excluded SPV Letters of Credit”), (ii)
an equity Investment not to exceed $35,000,000 in the Excluded SPV and (iii) the
payment of certain transaction costs and expenses not to exceed $25,000,000 in
the aggregate for the Excluded SPV, relating to the formation of the Excluded
SPV, the issuance of the Excluded SPV Notes and the making of the Westinghouse
Investments.
     (c) The Borrower shall cause to be inserted into the indenture or similar
instrument governing the Excluded SPV Notes no later than the time the same are
issued a provision reasonably satisfactory to the Agent in form and substance
substantially to the effect of Section 15.8 hereof, but with such changes as
shall be necessary to constitute such provision an acknowledgement by the
holders of the Excluded SPV Notes that neither the Borrower nor any of the
Guarantors shall have any liability with respect to the Excluded SPV Notes.”
          2.12. Execution of Collateral Documents. Section 10.15 of the Credit
Agreement shall be amended by inserting at the end thereof a new sentence to
read as follows:
     “Notwithstanding anything to the contrary contained in this Agreement, the
Agent is hereby empowered and authorized to execute and deliver, on behalf of
the Lenders, any intercreditor agreement reasonably satisfactory to the Required
Lenders pursuant to Section 6.15(i).”

7



--------------------------------------------------------------------------------



 



          2.13. Separateness of Excluded SPV. A new Section 15.8 shall be
inserted in the Credit Agreement reading as follows:
     “15.8 Separateness of Excluded SPV. The Lenders acknowledge (i) the
separateness of the Excluded SPV from other Persons, (ii) that each holder of
the Excluded SPV Notes has likely purchased the Excluded SPV Notes in reliance
upon the separateness of the Excluded SPV from other Persons, (iii) that the
Excluded SPV has assets and liabilities that are separate from those of other
Persons, (iv) that the obligations of the Borrower and the Guarantors under the
Loan Documents, and any certificate, notice, instrument or document delivered
pursuant thereto (A) do not constitute a debt or obligation of the Excluded SPV
and (B) have not been guaranteed by the Excluded SPV, and (v) that the Excluded
SPV shall not be personally liable to the Lenders for any amounts payable or any
liability under any Loan Document or and any certificate, notice, instrument or
document delivered pursuant thereto.”
          Section 3. Representations and Warranties. The Borrower represents and
warrants to the Lenders that the representations and warranties set forth in
Article V of the Credit Agreement are true and correct on the date hereof as if
made on and as of the date hereof (except to the extent any such representation
or warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct on and as of such
earlier date) and as if each reference in said Article V to “this Agreement”
included reference to this Amendment No. 4.
          Section 4. Conditions Precedent. The amendments set forth in Section 2
hereof shall become effective, as of the date hereof, upon:
     (i) the execution and delivery of counterparts of this Amendment No. 4 by
the Borrower, the Guarantors and the Agent pursuant to authority granted by all
of the Lenders (and the Borrower and each Guarantor, by its execution and
delivery of this Amendment No. 4, each hereby confirms and ratifies all of its
respective obligations under the Guaranty, the Security Agreement and the
Subordination Agreement with respect to the amendments effected hereby),
     (ii) the Borrower furnishing the following to the Agent each in form and
substance satisfactory to the Agent and with sufficient copies for the Lenders,
where appropriate, executed by the relevant Person:
     (a) a copy, certified by the Secretary or Assistant Secretary of the
Borrower, of its by-laws,
     (b) a copy, certified by the Secretary or Assistant Secretary of the
Borrower, along with a certificate of good standing and existence from the
Secretary of State of the State of Louisiana, of resolutions of its board of
directors authorizing the execution of this Amendment No. 4,

8



--------------------------------------------------------------------------------



 



     (c) an incumbency certificate, executed by the Secretary or Assistant
Secretary of the Borrower which shall identify by name and title and bear the
signatures of the Authorized Officers and any other officers or managers of the
Borrower authorized to sign this Amendment No. 4, upon which certificates the
Agent and the Lenders shall be entitled to rely until informed of any change in
writing by the Borrower, and
     (d) a written opinion or opinions of counsel to the Borrower and the
Guarantors, addressed to the Lenders and covering such matters as may be
required by Agent, in form and substance reasonably satisfactory to the Agent,
and a copy of a written opinion of counsel to the Borrower, addressed to the
Borrower, to the effect the Excluded SPV will not be consolidated with the
Borrower or any Guarantor in a case brought under Title 11 of the United States
Code in which the Excluded Subsidiary, the Borrower or any Guarantor is the
subject.
     (iii) the Borrower furnishing to the Agent each in form and substance
satisfactory to the Agent, and with sufficient copies for the Lenders, a
bring-down certificate executed by the Secretary or Assistant Secretary of each
Guarantor, certifying that: (a) the organizational and operative documents of
such Guarantor certified and delivered as of April 25, 2005 have not been
amended, rescinded or otherwise changed and remain in full force and effect,
(b) the incumbency certificate of such Guarantor certified and delivered as of
April 25, 2005 has not been amended, rescinded or otherwise changed, and each
signatory thereto remains an Authorized Officer of such Guarantor and is
authorized to sign this Amendment No. 4, (c) to the best knowledge of such
Secretary or Assistant Secretary, the good standing certificates delivered by
such Guarantor in connection with the closing of the Credit Agreement on
April 25, 2005 or the closing of Amendment No. 2 on February 27, 2006, as the
case may be, remain true, accurate and correct and that such Secretary or
Assistant Secretary has no knowledge to the contrary thereof and (d) that the
copies of the resolutions of the respective boards of directors, members or
managers or any other governing body authorizing the execution of this Amendment
No. 4, as attached to such certificate, are true, accurate and correct and
remain in full force and effect,
     (iv) the Borrower furnishing to the Agent (a) copies of the commercial
agreements to be entered into between the Borrower and/or any of its
Subsidiaries, on the one hand, and the Westinghouse Entities (such term and any
other capitalized term used in this paragraph that is not defined herein or in
the Credit Agreement having the meanings in this paragraph assigned to them in
the Credit Agreement as contemplated to be amended by this Amendment No. 4)
and/or any of Subsidiaries of either Westinghouse Entity, on the other hand,
which shall be reasonably satisfactory to the Agent, (b) a copy of the offering
materials for the Excluded SPV Notes, which shall be reasonably satisfactory to
the Agent and (c) evidence that the Westinghouse Investments shall have been (or
shall be simultaneously) made and the Excluded SPV Notes shall have been (or
shall be simultaneously) issued, in each case referred to in this clause (c) in

9



--------------------------------------------------------------------------------



 



accordance with definitive documentation in form and substance reasonably
satisfactory to the Administrative Agent, and
     (v) the Agent receiving evidence of the payment by the Borrower of all fees
payable to the Lenders that the Borrower has agreed to pay in connection with
this Amendment No. 4 (including a consent fee payable to each Lender equal to
0.125% (12.5 basis points) of such Lender’s Facility LC Commitment).
          Section 5. Miscellaneous. Except as herein provided, the Credit
Agreement shall remain unchanged and in full force and effect. This Amendment
No. 4 may be executed in any number of counterparts, all of which taken together
shall constitute one and the same amendatory instrument and any of the parties
hereto may execute this Amendment No. 4 by signing any such counterpart. This
Amendment No. 4 shall be governed by, and construed in accordance with, the law
of the State of New York.
[Remainder of page intentionally blank]

10



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment
No. 4 to be duly executed and delivered as of the day and year first above
written.

            THE SHAW GROUP INC.
      By:           Robert L. Belk        Executive Vice President and Chief
Financial Officer     

11



--------------------------------------------------------------------------------



 



                  GUARANTORS:    
 
                WHIPPANY VENTURE I, L.L.C         HYDRO POWER SOLUTIONS LLC    
 
           
 
  By:        
 
     
 
Robert L. Belk    
 
      Executive Vice President    
 
                SHAW CONSTRUCTORS, INC.    
 
           
 
  By:        
 
           
 
      Ronnie Volentine    
 
      President    
 
                STONE & WEBSTER MICHIGAN, INC.    
 
           
 
  By:        
 
           
 
      Gary P. Graphia    
 
      Vice President and Secretary    
 
                SO-GLEN GAS CO., LLC    
 
      by its sole member,    
 
      EMCON/OWT, Inc.    
 
           
 
  By:        
 
           
 
      Robert L. Belk    
 
      Executive Vice President, Assistant Treasurer and Assistant Chief
Financial Officer    
 
                EMCON/OWT, INC.    
 
           
 
  By:        
 
           
 
      Robert L. Belk    
 
      Executive Vice President, Assistant Treasurer and Assistant Chief
Financial Officer    

12



--------------------------------------------------------------------------------



 



              GUARANTORS (continued)
 
            AMERICAN PLASTIC PIPE AND
 
      SUPPLY, L.L.C.     B.F. SHAW, INC.     C.B.P. ENGINEERING CORP.     EDS
EQUIPMENT COMPANY, LLC     EDS PUERTO RICO, INC.     ENVIROGEN, INC.     FIELD
SERVICES, INC.     LFG SPECIALTIES, L.L.C.     MWR, INC.     PROSPECT INDUSTRIES
(HOLDINGS), INC.
 
  SHAW   ALLOY PIPING PRODUCTS, INC.
 
  SHAW   BENECO, INC.
 
  SHAW   COASTAL, INC.
 
  SHAW   CONNEX, INC.
 
  SHAW   E & I INVESTMENT HOLDINGS, INC.
 
  SHAW   EUROPE, INC.
 
  SHAW   ENERGY DELIVERY SERVICES, INC.
 
  SHAW   ENVIRONMENTAL, INC.
 
  SHAW   ENVIRONMENTAL &
 
      INFRASTRUCTURE, INC.
 
  SHAW   ENVIRONMENTAL &     INFRASTRUCTURE MASSACHUSETTS, INC.     SHAW
ENVIRONMENTAL
 
      INTERNATIONAL, INC.
 
  SHAW   FABRICATORS, INC.
 
  SHAW   FACILITIES, INC.
 
  SHAW   FIELD SERVICES, INC.
 
  SHAW   FT. LEONARD WOOD HOUSING, L.L.C.
 
  SHAW   GLOBAL ENERGY SERVICES, INC.
 
  SHAW   GRP OF CALIFORNIA
 
  SHAW   INDUSTRIAL SUPPLY CO., INC.
 
  SHAW   INFRASTRUCTURE, INC.
 
  SHAW   INTELLECTUAL PROPERTY
 
      HOLDINGS, INC.
 
  SHAW   INTERNATIONAL, INC.
 
  SHAW   JV HOLDINGS, L.L.C.
 
  SHAW   LITTLE ROCK HOUSING, L.L.C.
 
  SHAW   LIQUID SOLUTIONS LLC
 
  SHAW   MAINTENANCE, INC.
 
  SHAW   POWER SERVICES GROUP, L.L.C.
 
  SHAW   PROJECT SERVICES GROUP, INC.
 
  SHAW   TRANSMISSION & DISTRIBUTION
 
      SERVICES, INC.
 
       
 
  By:    
 
       
 
      Robert L. Belk
 
      Executive Vice President and Treasurer

13



--------------------------------------------------------------------------------



 



                  GUARANTORS (continued)    
 
                SHAW WASTE SOLUTIONS, LLC    
 
           
 
  By:        
 
     
 
Robert L. Belk    
 
      Executive Vice President and Chief Financial Officer    
 
                STONE & WEBSTER — JSC MANAGEMENT CONSULTANTS, INC.    
 
           
 
  By:        
 
           
 
      Robert L. Belk    
 
      Executive Vice President, Senior Vice President and Treasurer    
 
                BADGER TECHNOLOGIES, L.L.C.         BADGER TECHNOLOGY HOLDINGS,
L.LC.         PIKE PROPERTIES I, INC.         PIKE PROPERTIES II, INC.        
SHAW GLOBAL, L.L.C.    
 
           
 
  By:        
 
           
 
      Robert L. Belk    
 
      Vice President and Treasurer    
 
                S C WOODS, L.L.C.    
 
      by its sole member,    
 
      Stone & Webster, Inc.    
 
           
 
  By:        
 
           
 
      Robert L. Belk    
 
      Executive Vice President and Treasurer    

14



--------------------------------------------------------------------------------



 



              GUARANTORS (continued)
 
            INTERNATIONAL CONSULTANTS, L.L.C.
 
  SHAW   BEALE HOUSING, L.L.C.
 
  SHAW   CAPITAL, INC.
 
  SHAW   CAPITAL (NEVADA), INC.
 
  SHAW   CENTCOM SERVICES, L.L.C.
 
  SHAW   HANSCOM HOUSING, L.L.C.
 
  SHAW   HOME LOUISIANA, INC.
 
  SHAW   MANAGED SERVICES, INC.
 
  SHAW   MANAGEMENT SERVICES
 
      ONE, INC.
 
  SHAW   MORGAN CITY TERMINAL, INC.
 
  SHAW   NAPTECH, INC.
 
  SHAW   POWER DELIVERY SYSTEMS, INC.
 
  SHAW   POWER SERVICES, INC.
 
  SHAW   PROCESS AND INDUSTRIAL
 
      GROUP, INC.
 
  SHAW   PROCESS FABRICATORS, INC.
 
  SHAW   PROPERTY HOLDINGS, INC.
 
  SHAW   SERVICES, L.L.C.
 
  SHAW   SSS FABRICATORS, INC.
 
  SHAW   SUNLAND FABRICATORS, INC.
 
  SHAW   TULSA FABRICATORS, INC.     STONE & WEBSTER ASIA, INC.     STONE &
WEBSTER HOLDING ONE, INC.     STONE & WEBSTER HOLDING TWO, INC.     STONE &
WEBSTER, INC.     STONE & WEBSTER INTERNATIONAL, INC.     STONE & WEBSTER
INTERNATIONAL HOLDINGS, INC.     STONE & WEBSTER MASSACHUSETTS, INC.     STONE &
WEBSTER PROCESS
 
      TECHNOLOGY, INC.     STONE & WEBSTER MANAGEMENT
 
      CONSULTANTS, INC.     STONE & WEBSTER SERVICES, L.L.C.
 
       
 
  By:    
 
       
 
      Robert L. Belk
 
      Executive Vice President and Treasurer

15



--------------------------------------------------------------------------------



 



                  GUARANTORS (continued)    
 
                STONE & WEBSTER CONSTRUCTION, INC.    
 
           
 
  By:        
 
           
 
      Robert L. Belk    
 
      President and Executive Vice President    
 
                ARLINGTON AVENUE E VENTURE, LLC         CAMDEN ROAD VENTURE, LLC
        GREAT SOUTHWEST PARKWAY    
 
      VENTURE, LLC    
 
           
 
  By:        
 
           
 
      T.A. Barfield, Jr.    
 
      President    
 
                STONE & WEBSTER CONSTRUCTION SERVICES, L.L.C.    
 
           
 
  By:        
 
           
 
      Robert L. Belk    
 
      President and Executive Vice President    
 
                SHAW INTERNATIONAL MANAGEMENT SERVICES ONE, INC         SHAW
INTERNATIONAL MANAGEMENT SERVICES TWO, INC.         SHAW NORTHEAST HOUSING,
L.L.C.         SHAW NORTHWEST HOUSING, L.L.C.         SHAW STONE & WEBSTER
PUERTO RICO, INC.    
 
           
 
  By:        
 
     
 
Robert L. Belk    
 
      Vice President and Treasurer    

16



--------------------------------------------------------------------------------



 



                  GUARANTORS (continued):    
 
                LANDBANK PROPERTIES, L.L.C.    
 
           
 
  By:        
 
     
 
T.A. Barfield, Jr.    
 
      Chief Executive Officer and Chairman    
 
                SHAW ENVIRONMENTAL LIABILITY SOLUTIONS, L.L.C.    
 
           
 
  By:        
 
           
 
      T.A. Barfield, Jr.    
 
      Chairman and Chief Executive Officer    
 
                THE LANDBANK GROUP, INC.    
 
           
 
  By:        
 
           
 
      T.A. Barfield, Jr.    
 
      Chief Executive Officer    

17



--------------------------------------------------------------------------------



 



            GUARANTORS (continued):

BENICIA NORTH GATEWAY II, L.L.C.
CHIMENTO WETLANDS, L.L.C.
HL NEWHALL II, L.L.C.
JERNEE MILL ROAD, L.L.C.
KATO ROAD II, L.L.C.
KIP I, L.L.C.
LANDBANK BAKER, L.L.C.
MILLSTONE RIVER WETLAND
          SERVICES, L.L.C.
NORWOOD VENTURE I, L.L.C.
OTAY MESA VENTURES II, L.L.C.
PLATTSBURG VENTURE, L.L.C.
RARITAN VENTURE I, L.L.C.
SHAW ALASKA, INC.
SHAW AMERICAS, L.L.C.
SHAW CALIFORNIA, L.L.C.
SHAW CMS, INC.
SHAW MEXICO, L.L.C.
SHAW REMEDIATION SERVICES, L.L.C.
      By:           T.A. Barfield, Jr.        President     

            INTEGRATED SITE SOLUTIONS, L.L.C.
          by its sole member,
          Shaw Environmental & Infrastructure, Inc.
    By:           Robert L. Belk        Executive Vice President and Treasurer 
 

18



--------------------------------------------------------------------------------



 



         

                  GUARANTORS (continued):    
 
                NUCLEAR TECHNOLOGY SOLUTIONS,    
 
      L.L.C.    
 
      by its sole member,         S C WOODS, L.L.C.    
 
      by its sole member,    
 
      Stone & Webster, Inc.    
 
           
 
  By:        
 
     
 
Robert L. Belk    
 
      Executive Vice President and Treasurer    
 
                SELS ADMINISTRATIVE SERVICES, L.L.C.
         by its sole member,    
 
      Shaw Environmental Liability Solutions, L.L.C.    
 
           
 
  By:        
 
           
 
      T.A. Barfield    
 
      Chairman and Chief Executive Officer    
 
                SHAW ENERGY SERVICES, INC.    
 
           
 
  By:        
 
           
 
      David Cedro    
 
      President and Treasurer    

19



--------------------------------------------------------------------------------



 



                 
 
  AGENT:            
 
                    BNP PARIBAS, as Agent    
 
               
 
      By:        
 
         
 
Name:    
 
          Title:    

20



--------------------------------------------------------------------------------



 



EXHIBIT 2.21
FORM OF LENDER ADDENDUM
LENDER ADDENDUM
     Reference is made to the Credit Agreement April 25, 2005 (as amended,
modified, renewed or extended from time to time, the “Credit Agreement”) among
The Shaw Group Inc., a Louisiana corporation (the “Borrower”), the lenders party
thereto and BNP Paribas, as Agent for the Lenders and as an Issuer. Terms used
but not defined in this Lender Addendum have the meanings assigned to such terms
in the Credit Agreement.
     Upon execution and delivery of this Lender Addendum by the parties hereto
as provided in Section 2.21 and Section 15.17 of the Credit Agreement, the
undersigned (i) to the extent not already a Lender, hereby becomes a Lender
under the Credit Agreement and (ii) shall have the Commitments set forth
opposite it signature below, effective as of the date of acceptance specified
below. To the extent that the undersigned is already a Lender under the Credit
Agreement, the Commitments on this Lender Addendum shall supersede its previous
Commitments under the Credit Agreement.
     This Lender Addendum shall be construed in accordance with and governed by
the law of the State of New York. This Lender Addendum may be executed by one or
more of the parties hereto on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page hereof by facsimile
transmission shall be effective as delivery of a manually executed counterpart
hereof.
     IN WITNESS WHEREOF, the parties hereto have caused this Lender Addendum to
be duly executed and delivered by their proper and duly authorized officers as
of this ___ day of                     , 20___.

              Commitments:   [NAME OF LENDER]    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



Accepted and agreed this ___ day of                     , 20___:
THE SHAW GROUP INC.

         
By:
        Name:        
Title:
       
 
        BNP PARIBAS,     as Agent    
 
       
By:
       
 
       
Name:
       
Title:
       

2